Citation Nr: 1537071	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  13-03 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of the hands.

2.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to July 2009. 

This appeal is before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In May 2015, the Veteran testified during a Board videoconference hearing before the undersigned.  A transcript of is included in the claims file.


FINDINGS OF FACT

1.  The Veteran currently has rheumatoid arthritis of the hands that was incurred in service.

2.  The Veteran's GERD has been productive of epigastric distress with pyrosis and some additional symptoms such as coughing, some occasional complaints of dysphagia, and some regurgitation; there has been no substernal or arm or shoulder pain, or considerable impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for service connection for rheumatoid arthritis of the hands have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2015).

2.  The criteria for a rating of 10 percent, but no greater, for GERD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Codes 7307, 7346 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and acknowledged by the Veteran in May 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran was provided a VA examination of her claimed disabilities in July 2009.  This examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information and sound bases for decisions on the Veteran's claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, as reflected in her December 2010 notice of disagreement, January 2011 and June 2015 statements, and her May 2015 testimony before the Board, the Veteran asserts that she developed inflammatory arthritis of the hands in service and continued to be diagnosed with and treated for this condition after service.

Service connection for rheumatoid arthritis of the hands must be granted.

Service treatment records reflect that in December 2008 through February 2009, the Veteran was seen for chronic finger joint and hand pain.  In January 2009, she was noted to have had right hand swelling at the proximal interphalangeal joints and slight increased heat; the Veteran related that her labs for rheumatoid arthritis were "a little elevated," and that she was going to see a rheumatologist.  It was noted at that time that a lengthy discussion ensued of the Veteran's recent elevated rheumatoid arthritis lab findings, as well as involvement of the small joints in her hands.  In February 2009, the diagnosis was arthritis, and it was noted that the Veteran was currently being worked up for inflammatory arthritis.

On VA examination in July 2009, right wrist and hand X-rays revealed no significant degenerative changes, and the diagnosis was normal hands.  However, post-service private and VA treatment records reflect that, in November 2010, the Veteran was noted to have had a rheumatological history of osteoarthritis, she reported that she had been told that she had inflammatory arthritis in both hands and her fingers and had been on Celebrex in the past, but that that now her arthritis pain was getting worse and she had pain and swelling.  On examination, there was mild tenderness to the metacarpophalangeal joints of both hands, and Bouchard's nodes of both hands were noted.  She was diagnosed with joint pain at multiple sites and rheumatic nodes.  In July 2012, the Veteran was noted to have had swelling to the proximal interphalangeal joints of the left hand, and there was noted to have been a rheumatological history of osteoarthritis.  

Given the record as a whole, including the Veteran's in-service treatment for joint pain and inflammatory arthritis and her current rheumatic nodes and treatment for "rheumatological history of osteoarthritis," the evidence as to whether the Veteran currently has rheumatoid arthritis of the hands that began in service is at least in relative equipoise.  Resolving reasonable doubt in her favor, the Board finds that rheumatoid arthritis of hands was incurred in service.  Accordingly, service connection for rheumatoid arthritis of the hands must be granted.

III.  Increased Initial Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's GERD is rated under Diagnostic Code (DC) 7346 for hiatal hernia.  Under DC 7346, symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health warrant a 60 percent rating; persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, warrants a 30 percent rating; two or more of the symptoms for the 30 percent rating of less severity warrant a 10 percent rating.  38 C.F.R. § 4.114, DC 7346.

As reflected in her December 2010 notice of disagreement, January 2011 and June 2015 statements, and her May 2015 testimony before the Board, the Veteran asserts that her GERD causes heartburn, difficulty swallowing foods that are not soft, regurgitation of liquids and food particles, and coughing and chest pain when lying down.

The Board finds that an initial rating of 10 percent, but no greater, is warranted for the Veteran's GERD.

On July 2009 VA examination, she reported GERD symptoms several times a week, precipitated by eating certain foods, that she took medication, and that her symptoms had continued, particularly at night with associated cough.  A November 2010 record reflects that the Veteran had symptoms of heartburn, reflux, cough, and nocturnal regurgitation, but that she denied difficulty swallowing; another November 2010 private treatment record reflects that the Veteran complained of painful swallowing.  September 2014 to May 2015 private records reflect treatment for GERD with 40 milligrams of Nexium daily.  During her May 2015 Board hearing, the Veteran testified that she had heartburn with some regurgitation of particles, that she coughed up regurgitated particles in the morning, and that she was required to sleep in a slanted position to keep down stomach acid.  

Resolving reasonable doubt in the Veteran's favor, the evidence as a whole reflects that her GERD has been productive of epigastric distress with pyrosis and some additional symptoms such as coughing, some occasional complaints of dysphagia, and some regurgitation.  However, no such symptomology has been noted to be accompanied by substernal or arm or shoulder pain, or to have been productive of considerable impairment of health, and the Veteran has made no assertions of such in connection with her reflux disease.  Thus, the Veteran's GERD approximates the criteria for a 10 percent rating under DC 7346, but not those for a rating of 30 percent rating or greater.  

The Board notes the Veteran's assertions, as reflected in her February 2013 substantive appeal and May 2015 testimony before the Board, that she should be rated for gastrointestinal disability involving the stomach, intestines, and lower digestive system under DC 7307 for hypertrophic gastritis.  See 38 C.F.R. § 4.114, DC 7307.  However, the disability for which the Veteran is service-connected, the rating for which is on appeal, is her GERD.  There is no suggestion in the medical evidence that the Veteran's reflux disease has been productive of hypertrophic gastritis or any other such gastrointestinal disability involving the stomach, intestines, and lower digestive system, and the Veteran herself is not competent to make a medical determination associating any such disability with her reflux disease.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Given the symptomology specifically related to her GERD by the medical evidence, her disability is most appropriately rated under the criteria of DC 7346, which adequately contemplate her GERD symptoms.  

The Board has also considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  However, while the Board recognizes the symptoms and functional impairment caused by the Veteran's GERD, including epigastric distress with pyrosis and some additional symptoms such as coughing, some occasional complaints of dysphagia, and some regurgitation, as discussed above, such disability is adequately contemplated in the applicable rating criteria, and does not represent an unusual disability picture given her rating.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In view of the circumstances as a whole, the Board finds that the rating schedule has been adequate, even in regard to the combined effect of the Veteran's service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Finally, there has been no assertion or evidence that the Veteran is unemployable due to her service-connected disability.  Therefore, entitlement to a total disability rating based on individual unemployability is not raised by the record and will not be further addressed in this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, an initial rating of 10 percent, but no greater, for GERD is warranted, and there is no basis for further staged rating of the Veteran's disability.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable to that extent.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for rheumatoid arthritis of the hands is granted.

An initial rating of 10 percent, but no greater, for GERD is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


